DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in application 16/710,742.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent Claim 8 has been amended to include the following element:
“identifying at least one expert user based on scores calculated for the topic, and displaying a location of the at least one expert in the map interface.”
However, the Examiner is unclear how the interface determines the expert location. When the expert is identified by the system, does it access the expert’s profile, to include address/ location data? Does the system determine the expert’s location through other technology (GPS, Cell), and use that data to display the location on the map?
Independent Claim 15 has been amended to include the following element:
“identifying an expert based on scores calculated for the inputted topic; and displaying a link to the expert in the application, wherein activation of the link causes the natural language input to be forwarded to the expert.”
However, the Examiner is unclear how the interface determines the expert link. When the expert is identified by the system, does it access the expert’s profile, to include link data? Does the system determine the expert’s link through other technology (web crawling), and use that data to display link to the expert in the application?
Dependent Claims 9-14 and 16-20 are rejected for the same reason as the independent claim in which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Button et al. (US 2012/0102050 A1) in view of Kuhlke et al. (US 2009/0012833).
As per independent Claim 1, Button discloses a computing system (method, programmed apparatus), comprising: a memory; and a processor coupled to the memory that implements a process for identifying experts amongst a set of users that engage with an enterprise workspace platform (See at least Figs. 1-2 and Para 0052-0057), the process including: 
associating each user with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity (See at least Figs.15-16, Para 0012-0015, Para 0022, 0027); 
a natural language input within a body of an email message interface from a requesting user running an email application (See at least Para 0021, 0044-0047, 0050, 0071, 0111, 0201-0203, 0237, 0267); 
analyzing the input to determine an inputted topic (See at least Para 0045-0047, 0050, 0071); 
displaying a list of expert users, the expert users being determined based on scores calculated for the inputted topic (See at least Figs. 15-19, Para 0015-0017, 0021, 0030-0032, and 0045-0047, 0065-0066, 0233-0240, 0243, 0257-0259, 0265); and
receiving a selection of at least one selected expert user from the requesting user and initializing contact with the at least one selected expert user (See at least Figs. 15-19, 0015, 0046, 0116-0119, 0165, 0194-0195, 0243-0244, 0246-0251, 0265-0267).
Button fails to expressly disclose displaying a list of expert users within the email application, the expert users being determined based on scores calculated for the inputted topic; and receiving a selection of at least one selected expert user from the requesting user and automatically populating a send-to field in the email message interface with an email address of the at least one selected expert user.
However, the analogous art of Kuhlke discloses displaying a list of expert users within the email application, the expert users being determined based on scores calculated for the inputted topic; and receiving a selection of at least one selected expert user from the requesting user and automatically populating a send-to field in the email message interface with an email address of the at least one selected expert user (See at least Para 0025-0027 and 0045-0046).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included displaying a list of expert users within the email application, the expert users being determined based on scores calculated for the inputted topic; and receiving a selection of at least one selected expert user from the requesting user and automatically populating a send-to field in the email message interface with an email address of the at least one selected expert user, as disclosed by Kuhlke in the system disclosed by Button, for the advantage of providing a system/ method for identifying experts amongst a set of users that engage with an enterprise workspace platform, with the ability to increase system effectiveness and efficiency by incorporating a variety of integrated contact applications (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 2, Button discloses wherein self-reporting data for a given user includes a set of topics submitted by the given user as an area of expertise (See at least Para 0012-0015, and Para 0022).  
As per Claim 3, Button discloses wherein the workspace interactions includes a running count of interactions by users with resources provisioned by the enterprise workspace platform (See at least Para 0012-0015, and Para 0022).  
As per Claim 4, Button discloses wherein the document activity includes analyzing documents within the enterprise workspace platform to identify associations between users and topics (See at least Para 0012-0015, and Para 0022).  
As per Claim 5, Button discloses wherein the inputted topic is determined using one of a sentence-level text classification or a Naive Bayes algorithm (See at least Para 0053-0057 and Para 0201).
As per Claim 6, Kuhlke discloses wherein the list of expert users is displayed in a pop-up window (See at least Para 0025-0026 and 0046).
As per Claim 7, Button discloses wherein the score for each association is computed with a decay factor that reduces the score for an association over time (See at least Para 0038). 

Claims 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Button et al. (US 2012/0102050 A1) in view of Tuchman et al. (US 2015/0120357).
As per independent Claim 8, Button discloses method for identifying experts amongst a set of users that engage with an enterprise workspace platform, the method including: 
associating each user with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity; 
displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a subject field (See at least Figs. 5, 15-19, Para 0016-0017, 0041, 0140-0144, 207, 0237, 0247); 
receiving a natural language (NL) input from the requesting user in the subject field (See at least Para 0053-0057); 
processing the NL input to determine a topic (See at least Para 0053-0057); and 
identifying at least one expert user based on scores calculated for the topic, and displaying the at least one expert (See at least Figs. 15-19, 0107, 0140-0144, 0165, 0176-0178, 0220, 0246-0251, 0257-0259).
Button fails to expressly disclose displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a map interface and a subject field, identifying at least one expert user based on scores calculated for the topic, and displaying a location of the at least one expert in the map interface.
However, the analogous art of Tuchman discloses displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a map interface and a subject field, identifying at least one expert user based on scores calculated for the topic, and displaying a location of the at least one expert in the map interface (See at least Fig. 3A, Figs. 15A-16A, Para 0045, 0049, 0053-0057, 0129, and 0151).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included displaying a technical or customer support interface to a requesting user running a technical or customer support tool, the technical or customer support interface having a user experience (UX) interface that includes a map interface and a subject field, identifying at least one expert user based on scores calculated for the topic, and displaying a location of the at least one expert in the map interface, as disclosed by Tuchman in the system disclosed by Button, for the advantage of providing a system/ method for identifying experts amongst a set of users that engage with an enterprise workspace platform, with the ability to increase system effectiveness and efficiency by incorporating a variety of integrated interface and display applications (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 9, Button discloses wherein self-reporting data for a given user includes a set of topics submitted by the given user as an area of expertise (See at least Para 0012-0015, and Para 0022).  
As per Claim 10, Button discloses wherein the workspace interactions includes a running count of interactions by users with resources provisioned by the enterprise workspace platform (See at least Para 0012-0015, and Para 0022).  
As per Claim 11, Button discloses wherein the document activity includes analyzing documents within the enterprise workspace platform to identify associations between users and topics (See at least Para 0012-0015, and Para 0022).  
As per Claim 12, Tuchman discloses wherein the technical or customer support tool further includes a customer identifier field (See at least Fig. 3A, Figs. 15A-16A, Para 0045, 0049, 0053-0057, 0129, and 0151).
As per Claim 13, Tuchman discloses wherein a link to the at least one expert user is provided within the UX interface (See at least Fig. 3A, Figs. 15A-16A, Para 0045, 0049, 0053-0057, 0129, and 0151).
As per Claim 14, Button discloses wherein the score for each association is computed with a decay factor that reduces the score for an association over time (See at least Para 0038). 
As per independent Claim 15, Button discloses a computer program product stored on a computer readable storage medium, which when executed by a computing system (See at least Para 0132), implements a method for identifying experts amongst a set of resources that engage with an enterprise workspace platform, wherein the method comprises: 
associating each resource with a set of topics and calculating a score for each association, wherein associations and scores are determined by analyzing self-reporting data, workspace interactions and document activity; 16/710,7425
displaying a user experience (UX) interface associated with an application running within the enterprise workspace platform, the UX interface having a field for entering a natural language input (See at least Figs. 15-19, Para 0125-0128, 0237, 0246-0251);
receiving the natural language input in the field from a requesting user; 
analyzing the natural language input to determine an inputted topic; 
identifying an expert based on scores calculated for the inputted topic; and 
displaying a link to the expert, wherein activation of the link causes the natural language input to be forwarded to the expert  (See at least Figs. 15-19, Para 0025-0026, 0045-0046, 0065-0066, 0165, 0246-0251, 0257-0259)
Button fails to expressly disclose displaying a link to the expert in the application, wherein activation of the link causes the input to be forwarded to the expert.
However, the analogous art of Tuchman discloses displaying a link to the expert in the application, wherein activation of the link causes the input (search request) to be forwarded to the expert (SME) (See at least Fig. 3A, Figs. 15A-16A  and Para 0045, 0049, 0053-0057).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included displaying a link to the expert in the application, wherein activation of the link causes the natural language input to be forwarded to the expert, as disclosed by Tuchman in the system disclosed by Button, for the advantage of providing a system/ method for identifying experts amongst a set of users that engage with an enterprise workspace platform, with the ability to increase system effectiveness and efficiency by incorporating a variety of integrated interface and communication application tools (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 16, Button discloses wherein self-reporting data for a given user includes a set of topics submitted by the given user as an area of expertise (See at least Para 0012-0015, and Para 0022).  
As per Claim 17, Button discloses wherein the workspace interactions includes a running count of interactions by users with resources provisioned by the enterprise workspace platform (See at least Para 0012-0015, and Para 0022).  
As per Claim 18, Button discloses wherein the document activity includes analyzing documents within the enterprise workspace platform to identify associations between resources and topics (See at least Para 0012-0015, and Para 0022).  
As per Claim 19, Tuchman discloses wherein the application includes one of an email application, a customer support tool, or a technical support 16/710,7426program (See at least Fig. 3A, Figs. 15A-16A  and Para 0045, 0049, 0053-0057).
As per Claim 20, Button discloses wherein the score for each association is computed with a decay factor that reduces the score for an association over time (See at least Para 0038). 

Response to Arguments
Applicant’s arguments filed on 4/5/2022, with respect to Claims 1-20, have been considered but are moot, based on the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 16, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629